EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Julio J. Mendez on 3 March 2021.

The application has been amended as follows: 
	
Claim 38 has been amended to recite:

A method of treating human skin ulcers due to scleroderma comprising administering to a human subject having skin ulcers due to scleroderma a therapeutically effective amount of
an anti-CCL2 antibody, or fragment thereof, that binds to human CCL2 protein; and 
an anti-LOXL2 antibody, or fragment thereof, that binds to human LOXL2 protein, 
wherein the administration leads to reduced skin ulcers in the human subject relative to an untreated human subject individual who has skin ulcers due to scleroderma.

	The second paragraph of the specification has been amended to recite:
[0002]   The present specification makes reference to a Sequence Listing submitted in electronic
form as an ASCII.txt file named “2006685-0569_ST25” on May 23, 2014. The .txt file was generated on May 12, 2014 and is 6751 bytes in size. The material contained in the text file is hereby incorporated by reference in its entirety. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 38 has been amended to identify the therapeutic target of the claimed antibodies or fragments thereof.
The specification amendment makes explicit that the ASCII text file sequence listing serves as both the paper copy required by 37 CFR 1.821(c) and the computer readable form (CRF) and this ASCII text file is being incorporated by reference.  MPEP 2422.03(I) requires that the specification contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.
Applicant’s arguments are persuasive with respect to the written description and enablement rejections in view of the claim amendments.  Yamamoto et al. (Exhibit B) describes a mouse model for scleroderma induced by repeated local injections of bleomycin inducing dermal sclerosis. This model was known prior to the effective filing date.  Krieg et al. (Exhibit C) describes systemic sclerosis. Skin sclerosis is a cardinal feature that usually develops first in the fingers and hands.  Digital ulcers are a frequent complication.  One of ordinary skill in the art at the time of the effective filing date would have known that skin ulcers were a known symptom/feature of scleroderma and the specification discloses treating symptoms/features of scleroderma.  See at least specification paragraph [0119].   One of ordinary skill in the art at the time of the effective filing date would have fairly inferred that reduction of skin ulcers in a subject would be relative to untreated subjects with the same condition when reading the instant specification.  See at least specification paragraph [0109].  Ipsis verbis support in the specification is not required.  See MPEP 2163.02.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa